Citation Nr: 1014091	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  What evaluation is warranted for right ankle degenerative 
joint disease from October 12, 2004?

2.  Entitlement to service connection for dyshidrotic eczema 
of the feet.  

3.  Entitlement to service connection for Charcot-Marie-Tooth 
disease.  

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 1987 and from November 1988 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In September 2007, an informal conference was held in lieu of 
a scheduled Decision Review Officer (DRO) hearing.  

In June 2009, the Veteran submitted an article from 
Military.com and requested that it be included in his claims 
file.  This was received following the April 2009 
supplemental statement of the case and prior to transfer of 
the appeal to the Board.  On review, this article contains 
general information regarding payment for treatment of 
service-related disabilities.  This is not considered 
pertinent to the claim decided herein and therefore, a remand 
for additional supplemental statement of the case would serve 
no useful purpose and is not required.  38 C.F.R. §§ 19.31, 
19.37; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In February 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge (VLJ).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
Court recognized that a claim of entitlement to service 
connection for a psychiatric disorder included any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  In Clemons, the Veteran had 
filed a claim for service connection for PTSD.  The evidence 
of record showed he had been diagnosed with other psychiatric 
disabilities, but VA considered only the claim of entitlement 
to service connection for PTSD without considering 
entitlement to service connection for any other diagnosed 
psychiatric disability.  The Court determined this was error.

The Board acknowledges that in this case, medical evidence of 
record shows additionally diagnosed psychiatric disabilities.  
In his October 2004 claim, the Veteran requested service 
connection for memory problems.  The Board observes that 
memory problems could be a symptom of various psychiatric 
disabilities.  Notwithstanding, the Veteran described his 
stressors in the claim and in a subsequent statement, 
requested service connection for PTSD.  The issue was 
initially adjudicated as service connection for PTSD, also 
claimed as memory disorder.  Throughout the appeal, however, 
the Veteran has argued entitlement to PTSD and has focused on 
his claimed stressors.  Additionally, the Veteran is 
represented by a service organization that is well versed in 
veterans' law and they have also limited the arguments and 
contentions to service connection for PTSD.  At the informal 
conference and the travel board hearing, the issue was 
specifically stated as entitlement to service connection for 
PTSD.  Thus, the Board declines to consider the broader issue 
of entitlement to service connection for a psychiatric 
disorder, to include PTSD.  Nevertheless, the Board invites 
the Veteran to file a claim for entitlement to service 
connection for a psychiatric disability other than PTSD if he 
so desires.  If the Veteran submits such claim, the RO should 
take appropriate action.

The issues of what evaluation is warranted for right ankle 
degenerative joint disease from October 12, 2004; and 
entitlement to service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 2010 statement, the Veteran withdrew his 
appeal of the denial of entitlement to service connection for 
dyshidrotic eczema of the feet.

2.  In a February 2010 statement, the Veteran withdrew his 
appeal of the denial of entitlement to service connection for 
Charcot-Marie-Tooth disease.  

3.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed low back disorder is 
related to active military service or events therein, to 
include parachute jumps; and there is no evidence of lumbar 
arthritis manifested to a compensable degree within one year 
following discharge from active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  A low back disorder was not incurred in or aggravated 
during active military service, nor may lumbar arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  In a February 2010 statement, the Veteran withdrew his 
appeals regarding entitlement to service connection for 
dyshidrotic eczema of the feet, and for Charcot-Marie-Tooth 
disease.  Therefore, there remain no allegations of errors of 
fact or law for appellate consideration as concerns these 
issues.  Accordingly, the Board no longer has jurisdiction to 
review these issues, and these appeals are dismissed.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met with regard to the service connection issue decided 
herein.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  In the October 2007 statement of the case and in 
August 2008 correspondence, the RO provided information 
regarding the assignment of disability ratings and effective 
dates.  The claim of entitlement to service connection for a 
low back disorder was readjudicated in the April 2009 
supplemental statement of the case.  

VA has also fulfilled its duty to assist.  The claims file 
contains the Veteran's service treatment records, service 
personnel records, VA medical center records, Vet Center 
records, and private medical records submitted by the 
Veteran.   

Evidence of record indicates that the Veteran was awarded 
disability benefits from the Social Security Administration.  
The Board acknowledges that these records were not requested.  
VA has an obligation to secure Social Security records if 
there is a reasonable possibility that the records would help 
to substantiate the Veteran's claim.  Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. Jan. 4, 2010).  On review, it appears 
that the Veteran was awarded Social Security disability 
benefits based on his nonservice-connected Charcot-Marie-
Tooth disease.  The Veteran has not asserted that Social 
Security records would be relevant to his pending claims and 
the Board does not find it necessary to obtain these records.  
The Board observes that the duty to assist is limited to 
specifically identified documents that by their nature would 
be facially relevant and material to the claim and that there 
is no duty to conduct a fishing expedition.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The Veteran was provided a VA examination to assess the 
nature and severity of his low back disorder in September 
2007 and a medical opinion was obtained.  On review, the 
examination is adequate for rating purposes.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).

III. Analysis

The Veteran contends that he is entitled to service 
connection for a low back disorder.  In his January 2006 
notice of disagreement, the Veteran reported that during his 
retraining from infantry to a telecommunications specialist, 
he injured his lower back due to work at the "pole farm".  
He also reported that while assigned to an airborne division, 
he injured his lower back more than once, mostly from 
parachute jumping, road marching, and lifting.  In his 
November 2007 Form 9, the Veteran argued that the parachute 
jumping caused problems with his back.  He indicated that 
there was no real treatment in service, as they always told 
him to take Motrin.  

At the February 2010 hearing, the representative indicated 
that the Veteran was a paratrooper and had 68 plus jumps.  
The Veteran testified that every three months they had to be 
jump certified.  He described one jump where there were high 
winds and he was tossed around and drug by his chute for a 
while and that when he had to stand up, he could not do it.  
He also reported treatment for his back shortly following 
service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability, the Veteran must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Service treatment records do not show complaints of or 
treatment related to a low back disorder.  

In September 1992, the Veteran submitted a claim of 
entitlement to service connection for various disabilities.  
He did not allege a low back disorder at that time.  

The Veteran was admitted to the VA medical center in 
September 1992 with complaints related to chest pain.  At 
that time, he also reported neck and right shoulder pain.  
Complaints related to the back were not noted.  

The Veteran underwent a VA examination in December 1992.  
Complaints or findings related to the low back were not 
documented.  

The Veteran underwent a VA examination in September 2007.  He 
reported that the back pain started in 1989 when he was in 
training.  The Veteran stated that he got up to try and run 
and fell down hurting his back and that he went to the local 
medical station and was put on light duty for two weeks.  He 
reported that after that, he was involved with parachute 
jumps but did not stop because if he did he would not be 
deployable and he wanted to stay with his unit.  He reported 
that it would get better and then he would have occasional 
flare-ups.  Following service, he worked as an electrician 
and during that time, would have some back pain which made it 
difficult for him to lift heavy objects.  He reported 
subsequent treatment with a chiropractor, the last time being 
in 2004.  He denied current treatment or pain medication for 
the back.  X-rays of the lumbosacral spine showed advanced 
degenerative disc and degenerative joint disease at L5-S1 
level; and degenerative disc disease also at L4-L5 level.  
Diagnosis was chronic low back mechanical muscle strain.  The 
examiner remarked as follows:

Although [the Veteran] does discuss 
suffering the symptoms of a low back 
strain while in the service; there is no 
documentation in the service medical 
record of such an injury.  He did 
parachute jumps but was able to complete 
these without having to seek medical 
treatment.  The symptoms of his low back 
condition did wax and wane throughout the 
years and he currently is not being 
treated for it.  I therefore conclude 
that it is less likely as not that his 
current low back condition is directly 
related to his back condition in the 
service, as he was able to tolerate his 
regular duties in the service and did not 
undergo chronic treatment providing a 
nexus to his current day symptoms.  With 
repetitive activity he is likely to have 
flare-ups of pain in the back but no 
significant loss of range of motion.  

As noted, there is no evidence of in-service treatment for 
low back problems.  Notwithstanding, the Veteran is competent 
to report that he experienced low back pain during service 
following parachute jumps.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  The 
Veteran's service personnel records confirm receipt of a 
parachute badge and indicate he was assigned to an airborne 
division.  The Veteran's reports of back pain following 
parachute jumps appear consistent with the circumstances of 
his service.  

Conceding back pain following in-service parachute jumps and 
evidence of current disability, the question becomes whether 
there is a medical nexus.  The Board acknowledges the 
Veteran's contentions, but notes he is not competent to 
render a medical opinion addressing the etiology of a back 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On review, the September 2007 VA examination is the only 
competent evidence to specifically address whether there is 
any relationship between the currently diagnosed low back 
disorder and active military service.  As discussed, the VA 
examiner rendered a negative opinion.  This opinion was based 
on review of the Veteran's claims file as well as his 
reported history of parachute jumps.  The examiner provided 
sufficient rationale for his opinion and it is considered 
probative.  To the extent the Veteran is reporting continuity 
of symptoms following service, his lay assertions are not 
considered as persuasive on the matter of etiology.  
Additionally, the absence of documented complaints related to 
the low back for many years following service weighs against 
his assertions.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  

There is no evidence of lumbar arthritis manifested to a 
compensable degree within one year following discharge from 
active duty, and service connection on a presumptive basis as 
a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

Finally, the Board acknowledges that the Veteran served in 
the Southwest Asia theater of operations during the relevant 
period and that he is a "Persian Gulf veteran".  See 38 
C.F.R. § 3.317(d) (2009).  Other than the chronic 
multisymptom illnesses specifically listed, however, service 
connection is not warranted under the undiagnosed illness 
presumptive provisions for those disabilities that have been 
clinically diagnosed.  See 38 C.F.R. § 3.317(a)(1), (2).  
Medical evidence shows a current diagnosis of chronic low 
back mechanical muscle strain and x-ray findings of 
degenerative joint and disc disease.  Therefore, the 
undiagnosed illness provisions are not for application.
 
In summary, the preponderance of the evidence is against the 
claim of entitlement to service connection for a low back 
disorder and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102.  


ORDER

The appeal of the issue of entitlement to service connection 
for dyshidrotic eczema is dismissed.  

The appeal of the issue of entitlement to service connection 
for Charcot-Marie-Tooth disease is dismissed.

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

Right ankle degenerative joint disease

In August 2005, the RO granted service connection for right 
ankle degenerative joint disease claimed as a right ankle 
fracture and assigned a 10 percent evaluation effective 
October 12, 2004.  The Veteran disagreed with the initial 
evaluation and perfected an appeal of this issue.  He 
contends that the currently assigned evaluation does not 
adequately reflect the severity of his disability.  

The Veteran most recently underwent a VA examination to 
determine the severity of his right ankle disability in 
September 2007.  

At the February 2010 hearing, the Veteran testified that he 
takes pain medication for his ankle disability.  He believes 
that his disability has worsened since the last examination.  
Specifically, that his range of ankle motion has decreased 
and that the ankle is more unstable.  The Veteran's spouse 
also testified that his ankle disability was worsening.

The Veteran and his spouse provided credible testimony 
regarding worsening right ankle disability.  Thus, the Board 
finds that additional examination is needed to determine the 
current severity of the right ankle degenerative joint 
disease.  See 38 C.F.R. § 3.327 (2009); Green v. Derwinski, 1 
Vet. App. 121 (1991).  

PTSD

Establishing entitlement to service connection for PTSD 
currently requires: (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125 (for VA purposes, all 
mental disorder diagnoses must conform to DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In his October 2004 claim, the Veteran reported that when he 
was stationed in Northern Saudi Arabia, the alarms that 
detected chemical and biological agents went off on multiple 
occasions.  He indicated that they were in a combat zone on 
the border of Iraq.  Throughout the appeal, the Veteran has 
reported this stressor.  

At the travel board hearing, he testified that the alarms 
went off and they went to a higher threat level and put on 
protective garments.  He felt that his life was in danger.  
He also testified that one of his troops got sick and wanted 
an Atropine injection.  

Service personnel records show that the Veteran served in 
Saudi Arabia from August 1990 to March 1991 and that he 
participated in the following campaigns: defense of Saudi 
Arabia/liberation and defense of Kuwait.  He was assigned to 
the 82nd Airborne Division.  

In support of his claim, the Veteran submitted a Senate 
Report, which discussed unofficial reports of downwind 
exposure due to coalition bombings of Iraqi Chemical and 
Biological Facilities.  It was noted that "ABC News reported 
that on January 27, 1991, near the Saudi-Kuwaiti border, 
elements of the 82nd Airborne Division went through a 
chemical alert drill that was more than an exercise."  The 
Senate Report concluded that there was evidence that 
coalition forces were exposed to mixed chemical agents.  It 
was noted that chemical alarms began sounding and that 
servicemen were put on chemical alert simultaneous with the 
beginning of the air war.  Considering the circumstances of 
the Veteran's service, as well as the cited information, his 
reported stressor of chemical alarms sounding and possible 
exposure is conceded.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required, and independent evidence that the incident occurred 
is sufficient). 

The Board acknowledges that the Veteran also reported other 
stressors.  In his PTSD questionnaire received in September 
2005, he reported that headlights came toward them while on a 
night mission and they had to "lock and load."  Just before 
he gave the order to fire, the oncoming vehicle turned and 
sped off.  He also reported that he was almost subject to 
trial by courts-martial.  The Board observes that events that 
"almost happened" are extremely difficult, if not 
impossible, to verify.  

At the travel board hearing, the Veteran testified that he 
saw Iraqis killed by Allied forces.  He also reported that as 
part of an advanced reconnaissance party, they came upon an 
Iraqi tank battalion that was wiped out by Apache helicopters 
at the beginning of the ground war.  The Board acknowledges 
that the Veteran has essentially provided a date; however, at 
this time he has not provided enough information to allow for 
stressor verification.  

Medical evidence shows that the Veteran was in the VA PTSD 
inpatient program from July to August 2005 and from February 
to March 2006.  Combat related PTSD was noted.  The Veteran 
has had extensive Vet Center treatment and medication 
management at the VA medical center.  VA records reference a 
diagnosis of PTSD related to military experiences.  

On review, however, the Veteran has not been provided a VA 
examination specifically to determine whether he has PTSD 
related to his verified stressor.  Considering the evidence 
of record, the Board finds that a VA examination and opinion 
is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
orthopedic examination by a physician.  
The claims folder and a copy of this 
REMAND are to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
ankle disabilities, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any right ankle disability.  
To the extent possible, the examiner is 
requested to differentiate which 
symptoms are related to his service-
connected right ankle disability versus 
his nonservice-connected Charcot-Marie-
Tooth disease.  A complete rationale 
for any opinions expressed must be 
provided.  The examiner is to append a 
copy of their Curriculum Vitae to the 
examination report.  

2.	The RO/AMC should contact the Veteran 
and offer him the opportunity to 
provide additional details regarding 
the reported Apache attack on an Iraqi 
tank battalion at the beginning of the 
ground war.  That is, the Veteran 
should identify the who, what, when, 
and where (i.e., units involved, 
location, etc.).  If the Veteran 
supplies sufficient details, the RO 
should make attempts to verify this 
stressor through appropriate sources.  
All attempts at verifying the claimed 
stressor should be documented in the 
claims file.

3.	Thereafter, schedule the Veteran for an 
examination by a psychiatrist.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner.  The psychiatrist must be 
advised which stressors are confirmed 
or presumed confirmed, and that only 
these stressors are to be considered in 
determining whether the appellant has 
PTSD due to service.  

If the Veteran is diagnosed with PTSD, 
the psychiatrist must opine whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that such is 
related to any verified stressor.

In preparing their opinion, the 
psychiatrist is to consider all 
relevant evidence.  A complete 
rationale for any opinion offered must 
be provided.  The examining 
psychiatrist must note the following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  What evaluation is warranted for right ankle degenerative 
joint disease from October 12, 2004?

2.  Entitlement to service connection for dyshidrotic eczema 
of the feet.  

3.  Entitlement to service connection for Charcot-Marie-Tooth 
disease.  

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 1987 and from November 1988 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In September 2007, an informal conference was held in lieu of 
a scheduled Decision Review Officer (DRO) hearing.  

In June 2009, the Veteran submitted an article from 
Military.com and requested that it be included in his claims 
file.  This was received following the April 2009 
supplemental statement of the case and prior to transfer of 
the appeal to the Board.  On review, this article contains 
general information regarding payment for treatment of 
service-related disabilities.  This is not considered 
pertinent to the claim decided herein and therefore, a remand 
for additional supplemental statement of the case would serve 
no useful purpose and is not required.  38 C.F.R. §§ 19.31, 
19.37; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In February 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge (VLJ).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
Court recognized that a claim of entitlement to service 
connection for a psychiatric disorder included any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  In Clemons, the Veteran had 
filed a claim for service connection for PTSD.  The evidence 
of record showed he had been diagnosed with other psychiatric 
disabilities, but VA considered only the claim of entitlement 
to service connection for PTSD without considering 
entitlement to service connection for any other diagnosed 
psychiatric disability.  The Court determined this was error.

The Board acknowledges that in this case, medical evidence of 
record shows additionally diagnosed psychiatric disabilities.  
In his October 2004 claim, the Veteran requested service 
connection for memory problems.  The Board observes that 
memory problems could be a symptom of various psychiatric 
disabilities.  Notwithstanding, the Veteran described his 
stressors in the claim and in a subsequent statement, 
requested service connection for PTSD.  The issue was 
initially adjudicated as service connection for PTSD, also 
claimed as memory disorder.  Throughout the appeal, however, 
the Veteran has argued entitlement to PTSD and has focused on 
his claimed stressors.  Additionally, the Veteran is 
represented by a service organization that is well versed in 
veterans' law and they have also limited the arguments and 
contentions to service connection for PTSD.  At the informal 
conference and the travel board hearing, the issue was 
specifically stated as entitlement to service connection for 
PTSD.  Thus, the Board declines to consider the broader issue 
of entitlement to service connection for a psychiatric 
disorder, to include PTSD.  Nevertheless, the Board invites 
the Veteran to file a claim for entitlement to service 
connection for a psychiatric disability other than PTSD if he 
so desires.  If the Veteran submits such claim, the RO should 
take appropriate action.

The issues of what evaluation is warranted for right ankle 
degenerative joint disease from October 12, 2004; and 
entitlement to service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 2010 statement, the Veteran withdrew his 
appeal of the denial of entitlement to service connection for 
dyshidrotic eczema of the feet.

2.  In a February 2010 statement, the Veteran withdrew his 
appeal of the denial of entitlement to service connection for 
Charcot-Marie-Tooth disease.  

3.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed low back disorder is 
related to active military service or events therein, to 
include parachute jumps; and there is no evidence of lumbar 
arthritis manifested to a compensable degree within one year 
following discharge from active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  A low back disorder was not incurred in or aggravated 
during active military service, nor may lumbar arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  In a February 2010 statement, the Veteran withdrew his 
appeals regarding entitlement to service connection for 
dyshidrotic eczema of the feet, and for Charcot-Marie-Tooth 
disease.  Therefore, there remain no allegations of errors of 
fact or law for appellate consideration as concerns these 
issues.  Accordingly, the Board no longer has jurisdiction to 
review these issues, and these appeals are dismissed.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met with regard to the service connection issue decided 
herein.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  In the October 2007 statement of the case and in 
August 2008 correspondence, the RO provided information 
regarding the assignment of disability ratings and effective 
dates.  The claim of entitlement to service connection for a 
low back disorder was readjudicated in the April 2009 
supplemental statement of the case.  

VA has also fulfilled its duty to assist.  The claims file 
contains the Veteran's service treatment records, service 
personnel records, VA medical center records, Vet Center 
records, and private medical records submitted by the 
Veteran.   

Evidence of record indicates that the Veteran was awarded 
disability benefits from the Social Security Administration.  
The Board acknowledges that these records were not requested.  
VA has an obligation to secure Social Security records if 
there is a reasonable possibility that the records would help 
to substantiate the Veteran's claim.  Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. Jan. 4, 2010).  On review, it appears 
that the Veteran was awarded Social Security disability 
benefits based on his nonservice-connected Charcot-Marie-
Tooth disease.  The Veteran has not asserted that Social 
Security records would be relevant to his pending claims and 
the Board does not find it necessary to obtain these records.  
The Board observes that the duty to assist is limited to 
specifically identified documents that by their nature would 
be facially relevant and material to the claim and that there 
is no duty to conduct a fishing expedition.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The Veteran was provided a VA examination to assess the 
nature and severity of his low back disorder in September 
2007 and a medical opinion was obtained.  On review, the 
examination is adequate for rating purposes.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).

III. Analysis

The Veteran contends that he is entitled to service 
connection for a low back disorder.  In his January 2006 
notice of disagreement, the Veteran reported that during his 
retraining from infantry to a telecommunications specialist, 
he injured his lower back due to work at the "pole farm".  
He also reported that while assigned to an airborne division, 
he injured his lower back more than once, mostly from 
parachute jumping, road marching, and lifting.  In his 
November 2007 Form 9, the Veteran argued that the parachute 
jumping caused problems with his back.  He indicated that 
there was no real treatment in service, as they always told 
him to take Motrin.  

At the February 2010 hearing, the representative indicated 
that the Veteran was a paratrooper and had 68 plus jumps.  
The Veteran testified that every three months they had to be 
jump certified.  He described one jump where there were high 
winds and he was tossed around and drug by his chute for a 
while and that when he had to stand up, he could not do it.  
He also reported treatment for his back shortly following 
service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability, the Veteran must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Service treatment records do not show complaints of or 
treatment related to a low back disorder.  

In September 1992, the Veteran submitted a claim of 
entitlement to service connection for various disabilities.  
He did not allege a low back disorder at that time.  

The Veteran was admitted to the VA medical center in 
September 1992 with complaints related to chest pain.  At 
that time, he also reported neck and right shoulder pain.  
Complaints related to the back were not noted.  

The Veteran underwent a VA examination in December 1992.  
Complaints or findings related to the low back were not 
documented.  

The Veteran underwent a VA examination in September 2007.  He 
reported that the back pain started in 1989 when he was in 
training.  The Veteran stated that he got up to try and run 
and fell down hurting his back and that he went to the local 
medical station and was put on light duty for two weeks.  He 
reported that after that, he was involved with parachute 
jumps but did not stop because if he did he would not be 
deployable and he wanted to stay with his unit.  He reported 
that it would get better and then he would have occasional 
flare-ups.  Following service, he worked as an electrician 
and during that time, would have some back pain which made it 
difficult for him to lift heavy objects.  He reported 
subsequent treatment with a chiropractor, the last time being 
in 2004.  He denied current treatment or pain medication for 
the back.  X-rays of the lumbosacral spine showed advanced 
degenerative disc and degenerative joint disease at L5-S1 
level; and degenerative disc disease also at L4-L5 level.  
Diagnosis was chronic low back mechanical muscle strain.  The 
examiner remarked as follows:

Although [the Veteran] does discuss 
suffering the symptoms of a low back 
strain while in the service; there is no 
documentation in the service medical 
record of such an injury.  He did 
parachute jumps but was able to complete 
these without having to seek medical 
treatment.  The symptoms of his low back 
condition did wax and wane throughout the 
years and he currently is not being 
treated for it.  I therefore conclude 
that it is less likely as not that his 
current low back condition is directly 
related to his back condition in the 
service, as he was able to tolerate his 
regular duties in the service and did not 
undergo chronic treatment providing a 
nexus to his current day symptoms.  With 
repetitive activity he is likely to have 
flare-ups of pain in the back but no 
significant loss of range of motion.  

As noted, there is no evidence of in-service treatment for 
low back problems.  Notwithstanding, the Veteran is competent 
to report that he experienced low back pain during service 
following parachute jumps.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  The 
Veteran's service personnel records confirm receipt of a 
parachute badge and indicate he was assigned to an airborne 
division.  The Veteran's reports of back pain following 
parachute jumps appear consistent with the circumstances of 
his service.  

Conceding back pain following in-service parachute jumps and 
evidence of current disability, the question becomes whether 
there is a medical nexus.  The Board acknowledges the 
Veteran's contentions, but notes he is not competent to 
render a medical opinion addressing the etiology of a back 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On review, the September 2007 VA examination is the only 
competent evidence to specifically address whether there is 
any relationship between the currently diagnosed low back 
disorder and active military service.  As discussed, the VA 
examiner rendered a negative opinion.  This opinion was based 
on review of the Veteran's claims file as well as his 
reported history of parachute jumps.  The examiner provided 
sufficient rationale for his opinion and it is considered 
probative.  To the extent the Veteran is reporting continuity 
of symptoms following service, his lay assertions are not 
considered as persuasive on the matter of etiology.  
Additionally, the absence of documented complaints related to 
the low back for many years following service weighs against 
his assertions.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  

There is no evidence of lumbar arthritis manifested to a 
compensable degree within one year following discharge from 
active duty, and service connection on a presumptive basis as 
a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

Finally, the Board acknowledges that the Veteran served in 
the Southwest Asia theater of operations during the relevant 
period and that he is a "Persian Gulf veteran".  See 38 
C.F.R. § 3.317(d) (2009).  Other than the chronic 
multisymptom illnesses specifically listed, however, service 
connection is not warranted under the undiagnosed illness 
presumptive provisions for those disabilities that have been 
clinically diagnosed.  See 38 C.F.R. § 3.317(a)(1), (2).  
Medical evidence shows a current diagnosis of chronic low 
back mechanical muscle strain and x-ray findings of 
degenerative joint and disc disease.  Therefore, the 
undiagnosed illness provisions are not for application.
 
In summary, the preponderance of the evidence is against the 
claim of entitlement to service connection for a low back 
disorder and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102.  


ORDER

The appeal of the issue of entitlement to service connection 
for dyshidrotic eczema is dismissed.  

The appeal of the issue of entitlement to service connection 
for Charcot-Marie-Tooth disease is dismissed.

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

Right ankle degenerative joint disease

In August 2005, the RO granted service connection for right 
ankle degenerative joint disease claimed as a right ankle 
fracture and assigned a 10 percent evaluation effective 
October 12, 2004.  The Veteran disagreed with the initial 
evaluation and perfected an appeal of this issue.  He 
contends that the currently assigned evaluation does not 
adequately reflect the severity of his disability.  

The Veteran most recently underwent a VA examination to 
determine the severity of his right ankle disability in 
September 2007.  

At the February 2010 hearing, the Veteran testified that he 
takes pain medication for his ankle disability.  He believes 
that his disability has worsened since the last examination.  
Specifically, that his range of ankle motion has decreased 
and that the ankle is more unstable.  The Veteran's spouse 
also testified that his ankle disability was worsening.

The Veteran and his spouse provided credible testimony 
regarding worsening right ankle disability.  Thus, the Board 
finds that additional examination is needed to determine the 
current severity of the right ankle degenerative joint 
disease.  See 38 C.F.R. § 3.327 (2009); Green v. Derwinski, 1 
Vet. App. 121 (1991).  

PTSD

Establishing entitlement to service connection for PTSD 
currently requires: (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125 (for VA purposes, all 
mental disorder diagnoses must conform to DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In his October 2004 claim, the Veteran reported that when he 
was stationed in Northern Saudi Arabia, the alarms that 
detected chemical and biological agents went off on multiple 
occasions.  He indicated that they were in a combat zone on 
the border of Iraq.  Throughout the appeal, the Veteran has 
reported this stressor.  

At the travel board hearing, he testified that the alarms 
went off and they went to a higher threat level and put on 
protective garments.  He felt that his life was in danger.  
He also testified that one of his troops got sick and wanted 
an Atropine injection.  

Service personnel records show that the Veteran served in 
Saudi Arabia from August 1990 to March 1991 and that he 
participated in the following campaigns: defense of Saudi 
Arabia/liberation and defense of Kuwait.  He was assigned to 
the 82nd Airborne Division.  

In support of his claim, the Veteran submitted a Senate 
Report, which discussed unofficial reports of downwind 
exposure due to coalition bombings of Iraqi Chemical and 
Biological Facilities.  It was noted that "ABC News reported 
that on January 27, 1991, near the Saudi-Kuwaiti border, 
elements of the 82nd Airborne Division went through a 
chemical alert drill that was more than an exercise."  The 
Senate Report concluded that there was evidence that 
coalition forces were exposed to mixed chemical agents.  It 
was noted that chemical alarms began sounding and that 
servicemen were put on chemical alert simultaneous with the 
beginning of the air war.  Considering the circumstances of 
the Veteran's service, as well as the cited information, his 
reported stressor of chemical alarms sounding and possible 
exposure is conceded.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required, and independent evidence that the incident occurred 
is sufficient). 

The Board acknowledges that the Veteran also reported other 
stressors.  In his PTSD questionnaire received in September 
2005, he reported that headlights came toward them while on a 
night mission and they had to "lock and load."  Just before 
he gave the order to fire, the oncoming vehicle turned and 
sped off.  He also reported that he was almost subject to 
trial by courts-martial.  The Board observes that events that 
"almost happened" are extremely difficult, if not 
impossible, to verify.  

At the travel board hearing, the Veteran testified that he 
saw Iraqis killed by Allied forces.  He also reported that as 
part of an advanced reconnaissance party, they came upon an 
Iraqi tank battalion that was wiped out by Apache helicopters 
at the beginning of the ground war.  The Board acknowledges 
that the Veteran has essentially provided a date; however, at 
this time he has not provided enough information to allow for 
stressor verification.  

Medical evidence shows that the Veteran was in the VA PTSD 
inpatient program from July to August 2005 and from February 
to March 2006.  Combat related PTSD was noted.  The Veteran 
has had extensive Vet Center treatment and medication 
management at the VA medical center.  VA records reference a 
diagnosis of PTSD related to military experiences.  

On review, however, the Veteran has not been provided a VA 
examination specifically to determine whether he has PTSD 
related to his verified stressor.  Considering the evidence 
of record, the Board finds that a VA examination and opinion 
is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
orthopedic examination by a physician.  
The claims folder and a copy of this 
REMAND are to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
ankle disabilities, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any right ankle disability.  
To the extent possible, the examiner is 
requested to differentiate which 
symptoms are related to his service-
connected right ankle disability versus 
his nonservice-connected Charcot-Marie-
Tooth disease.  A complete rationale 
for any opinions expressed must be 
provided.  The examiner is to append a 
copy of their Curriculum Vitae to the 
examination report.  

2.	The RO/AMC should contact the Veteran 
and offer him the opportunity to 
provide additional details regarding 
the reported Apache attack on an Iraqi 
tank battalion at the beginning of the 
ground war.  That is, the Veteran 
should identify the who, what, when, 
and where (i.e., units involved, 
location, etc.).  If the Veteran 
supplies sufficient details, the RO 
should make attempts to verify this 
stressor through appropriate sources.  
All attempts at verifying the claimed 
stressor should be documented in the 
claims file.

3.	Thereafter, schedule the Veteran for an 
examination by a psychiatrist.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner.  The psychiatrist must be 
advised which stressors are confirmed 
or presumed confirmed, and that only 
these stressors are to be considered in 
determining whether the appellant has 
PTSD due to service.  

If the Veteran is diagnosed with PTSD, 
the psychiatrist must opine whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that such is 
related to any verified stressor.

In preparing their opinion, the 
psychiatrist is to consider all 
relevant evidence.  A complete 
rationale for any opinion offered must 
be provided.  The examining 
psychiatrist must note the following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as 
not" means less than a 50 percent 
chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and 
the reasons why an opinion cannot be 
provided explained.  That is, the 
examining psychiatrist must 
specifically explain why the cause of 
PTSD is unknowable.  

The psychiatrist is to append a copy of 
their Curriculum Vitae to the 
examination report.  

4.	After the development requested has been 
completed, the AMC/RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
AMC/RO must implement corrective 
procedures at once.
 
5.	The Veteran is to be notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of what 
evaluation is warranted for right ankle 
degenerative joint disease from October 
12, 2004; and entitlement to service 
connection for PTSD.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


